        Case 5:19-cv-00961-NAM-ML Document 9 Filed 11/17/19 Page 1 of 2



IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK

MALIBU MEDIA, LLC,                                  Civil action no. 5:19-cv-00961-NAM/ML

                                       Plaintiff,

                       v.

JOHN DOE infringer using IP ADDRESS
24.59.102.144,

                                     Defendant.

                   NOTICE OF SETTLEMENT OF ALL CLAIMS

       Now Comes defendant JOHN DOE infringer using IP ADDRESS 24.59.102.144, by

counsel and requests the Court take notice that the parties in the instant action have settled all

claims in this matter. All obligations for the Parties to accomplish under this settlement agreement

have been completed except for plaintiff filing a Notice of Voluntary Dismissal with Prejudice. In

consideration of such settlement, the defendant expects plaintiff to file a request to dismiss this

action with prejudice shortly.

                                              Respectfully submitted,
                                              LESLIE A. FARBER, LLC

                                      By:     /s/ Leslie A. Farber
                                              Leslie A. Farber
                                              Attorney for Defendant
                                              33 Plymouth Street, Suite 204
                                              Montclair, NJ 07042
                                              Ph. (973) 509-8500 x213
                                              eMail: LFarber@LFarberLaw.com


                                 CERTIFICATE OF SERVICE

I hereby certify that on November 17, 2019, I electronically filed the foregoing Notice of
Settlement of All Claims with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to the following:
Case 5:19-cv-00961-NAM-ML Document 9 Filed 11/17/19 Page 2 of 2




Kevin T. Conway, Esq.
80 Red Schoolhouse Road, Suite 110
Spring Valley, New York 10977
E-mail: ktcmalibu@gmail.com
Attorney for Plaintiff

                           By:       /s/ Leslie A. Farber
                                     Leslie A. Farber
